IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JEAN COULTER,                                   : No. 59 WM 2020
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 PHILIP A. IGNELZI, TIMOTHY P. O'REILLY,         :
 RONALD W. FOLINO, TONY BAGNATO,                 :
 JAMIE L. LENZI, CIPRIANI & WERNER               :
 AND DAVID N. WECHT,                             :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                  The

Prothonotary is DIRECTED to strike the names of the jurists from the caption.



      Justice Wecht did not participate in the consideration or decision of this matter.